Judgment for plaintiff in an action to foreclose a mortgage reversed on the law and the facts and a new trial granted, with costs to appellants to abide the event, on the ground that the determination that the loan, evidenced by the bond to secure which the mortgage was given, was not tainted with usury is against the weight of the evidence. Findings of fact numbered first, second, seventh, eighth and eleventh are reversed. Young, Hagarty, Carswell and Johnston, JJ., concur; Lazansky, P. J., not voting.